Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 8 February 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            philadelphia 8 febr. 1781
                        
                        i arrived yesterday here and i am informed that an express is setting off immediately for head quarters.
                            so i will have only time enough to write a word. please your excellency to Receive my most sincere thancks for your favour of exchanging me. i am not able to express my
                            gratitude of it and my happiness for Coming again under your orders.
                        Although i am much impatient to see your excellency i must beg leave to stay some time in philadelphia being
                            in great need of many things which i Cannot get but there. yet as i am told that you are to set off incessantly for
                            newport, in Case your excellency had any Reasons to desire my attendance, i beg you to be persuaded that i will execute
                            his orders whatever with the greatest pleasure.
                        permit me, sir, to congratulate you upon the late fortunate events in south Carolina and the great share that
                            Colonel washington your newew has in it. indeed i did not expect such things having been witness of the deplorable
                            situation of our affairs in that quarter.
                        i take the liberty to inclose in your pacquet many letters given to me for marquis de la fayette and others.
                            if the express allows me, i shall do myself the honour to write to the marquis and to Colonel gouvion, but i am afraid i
                            will have not time enough.
                        please your excellency to permit me to present my Respects to Mrs Washington and my Compliments to my friend
                            Colonel hamilton and the other gentlemen of your family now with you. i have the honour to be with the greatest Respect
                            and attachmt your excellency’s the most humbl. and obedient servant 
                        
                            Duportail
                        
                        
                            i will wait here for the orders of your excellency’s.
                        

                    